DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng, US Patent Pub. 20030059057 A1.
Re Claim 1, Cheng discloses a method for data transmission through an audio transmission interface (fig. 1b: transmission interfaces 122A & 122B; where one transmits control code via control bit and the other transmits sound effects via data bit between loudspeakers and a computer system; abstract, para 0039), comprising: receiving audio data and first control data that is generated based on at least one first human-machine interaction (fig. 1b: transmission interfaces 122A & 122B; where one transmits control code via control bit and the other transmits sound effects via data bit between loudspeakers and a computer system; abstract, para 0039); packing the audio data into at least one first data unit (fig. 1b: transmission interfaces 122A & 122B; where one transmits control code via control bit and the other transmits sound effects via data bit between loudspeakers and a computer system; abstract, para 0039); packing the first control data into at least one second data unit (fig. 1b: transmission interfaces 122A & 122B; where one transmits control code via control bit and the other transmits sound effects via data bit between loudspeakers and a computer system; abstract, para 0039); transmitting a bit stream including the first data unit and the second data unit at a transmission rate that is higher than a sampling rate of the audio data (para 0039: the combined sampling rate of the control code signals via the control bin along with the audio data via the data bin are naturally higher than the sampling rate of the audio data signals).
Claim 7 has been analyzed and rejected according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, US Patent Pub. 20030059057 A1.
Re Claim 2, Cheng discloses the method of claim 1, but fails to disclose wherein the step of packing the first control data into the second data unit comprises: entering the first control data in an audio data field of the second data unit, wherein a sampling rate of the first control data is identical to a sampling rate of the audio data. It would have been obvious to modify the Cheng reference such that the control data and the audio data have the similar/just about the same sampling rate (fig. 1b: transmission interfaces 122A & 122B; where one transmits control code via control bit and the other transmits sound effects via data bit between loudspeakers and a computer system; abstract, para 0039: sampling rate). It would have been obvious to modify the Cheng reference to make the sampling rate of the control data being equivalent to the sampling rate of the audio data for the purpose of not having greatly varied sampling rates between the different signals.
Re Claim 4, Cheng discloses the method of claim 1, but fails to disclose further comprising: receiving second control data that is generated based on a second human-machine interaction; and packing the second control data into one of the first data unit and the second data unit. It would have been obvious to modify the Cheng reference such that an additional control code could be transmitted to enable communication with another computer system, where the additional control code could be transmitted along with either the audio data bin or control data bin or both together for the purpose of enabling communication with a subsequent computer system.
Claim 8 has been analyzed and rejected according to claim 2.
Claim 10 has been analyzed and rejected according to claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, US Patent Pub. 20030059057 A1, as applied in claim 1, in view of Longo, US Patent 7176373 B1.
Re Claim 3, Cheng discloses the method of claim 1, but fails to disclose wherein the step of packing the first control data into the second data unit comprises: entering the first control data in an auxiliary data field of the second data unit, wherein a sampling rate of the first control data is higher than a sampling rate of the audio data. Longo discloses a system that teaches the concept of control signals having a higher sample rate than audio data signals (Longo, col. 1, line 55 through col. 2, line 23). It would have been obvious to modify Cheng such that the sampling rate of the control code signals via the control bit is higher than the sampling rate of the audio signal via the data bit as taught in Longo since control code signals are understood to typically have higher sampling rates.
Claim 9 has been analyzed and rejected according to claim 3.

Claims 5 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, US Patent Pub. 20030059057 A1, as applied in claim 1, in view of Ichikawa et al, US Patent Pub. 20150319354 A1.
Re Claim 5, Cheng discloses the method of claim 1, but fails to disclose wherein the first human-machine interaction includes at least one of pressing a button of a controller, using a microphone for voice input, and using a touch panel for touch control operation. However, Ichikawa et al discloses a system that teaches the concept of a device that includes a touch panel control buttons along with a microphone where the system also performs sampling for communication (Ichikawa et al, para 0081). It would have been obvious to modify the Cheng reference to include a touch display for controls along with a microphone as taught in Ichikawa et al for the purpose of being able to pick up audio signals along with enabling a user-friendly system with a sleek appearance.
Claim 11 has been analyzed and rejected according to claim 5.

Claims 6 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, US Patent Pub. 20030059057 A1, as applied in claim 1, in view of Lin et al, US Patent Pub. 20080043823 A1.
Re Claim 6, Cheng discloses the method of claim 1, but fails to disclose wherein the audio transmission interface is a Sony/Philips digital interface format (S/PDIF) interface. However, Lin et al discloses a system that teaches the concept of transmitting audio data signals via a SPDIF link (Lin et al, para 0047). It would have been obvious to modify the Cheng reference to transmit the audio/control signals via an SPDIF link as taught in Lin et al for the purpose of transmitting the signals without degrading audio quality.
Claim 12 has been analyzed and rejected according to claim 6.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651                      				9/9/2022